Citation Nr: 0820017	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  98-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2006, the Board issued a decision which denied the 
veteran's claim for an increased rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the Court granted a Joint Motion for Remand, 
and remanded the claim for additional review and 
consideration by the Board.

In February 2007, the Board issued a second decision which 
denied the veteran's claim for an increased rating for PTSD.  
The veteran subsequently appealed this decision.  In May 
2008, the Court granted a Joint Motion for Remand, and 
remanded the claim for additional review and consideration by 
the Board.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to an increased initial 
disability rating in excess of 50 percent for his service-
connected PTSD.

After reviewing the most recent Joint Motion filed in this 
case, as well as reviewing the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Specifically, VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also 38 C.F.R. § 3.327(a) (2007) (noting that 
reexaminations are required if evidence indicates there has 
been a material change in a disability); Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2007).  
In June 2008, the veteran's representative submitted a 
statement indicating that the veteran's PTSD has worsened 
since his most recent VA examination, performed in November 
2004.  Accordingly, the RO must provide the veteran with a 
psychiatric examination.  In addition, the RO should seek to 
obtain, with the assistance of the veteran, updated medical 
treatment records relating to this condition.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD during the 
course of this appeal.  The veteran 
should be asked to complete a separate VA 
Form 21-4142 for any physician or source 
of treatment he may identify.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO must schedule the veteran for 
a comprehensive VA psychiatric 
examination to determine the current 
severity of the veteran's PTSD.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



